       Case: 3:20-cv-00249-wmc Document #: 1 Filed: 03/18/20 Page 1 of 16



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WISCONSIN


DEMOCRATIC NATIONAL COMMITTEE and
DEMOCRATIC PARTY OF WISCONSIN,

                       Plaintiffs,                        Civil Action No. 3:20-cv-249

       v.

MARGE BOSTELMANN, JULIE M. GLANCEY,
ANN S. JACOBS, DEAN KNUDSON, ROBERT
F. SPINDELL, JR., and MARK L. THOMSEN, in
their official capacities as Wisconsin Elections
Commissioners,

                       Defendants.

            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiffs DEMOCRATIC NATIONAL COMMITTEE and DEMOCRATIC PARTY OF

WISCONSIN file this Complaint for Declaratory and Injunctive Relief against Defendants

MARGE BOSTELMANN, JULIE M. GLANCEY, ANN S. JACOBS, DEAN KNUDSON,

ROBERT F. SPINDELL, JR., and MARK L. THOMSEN, in their official capacities as Wisconsin

Elections Commissioners, and allege as follows:

                                     NATURE OF THE CASE

       1.      The United States is in the throes of an unprecedented crisis. COVID-19 is

spreading throughout the country, infecting thousands of citizens in communities across the nation,

including Wisconsin, which has at least 72 reported cases of the COVID-19 coronavirus and

counting. As a result, Americans⸺including Wisconsinites⸺are forced to socially distance

themselves to try to slow the spread of the disease in a communal effort to save their friends,

neighbors, and families, with no clear end in sight. Indeed, the latest projections indicate that this

crisis may persist for 14 to 18 months.


    PLAINTIFFS’ COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 1
        Case: 3:20-cv-00249-wmc Document #: 1 Filed: 03/18/20 Page 2 of 16



        2.       As Wisconsin citizens continue to distance themselves to ensure their safety, many

will be unwilling and unable to risk their safety and the safety of others by waiting in line to register

to vote and cast their vote on election day. Many Wisconsin citizens also will be unwilling and

unable to take on the safety risks of leaving their homes to obtain documents and to copy

documents that are required under Wisconsin law to register to vote and to obtain an absentee

ballot. In addition, it appears increasingly likely that the federal and local governments may start

issuing mandatory shelter-in-place directives. Thus, even if potential voters were inclined to act

against the strong and unanimous advice of the nation’s health authorities, they may no longer be

able to do so.

        3.       Given these extraordinary circumstances, it is not surprising that Wisconsinites⸺

faced with this unconscionable choice between their safety and potentially endangering the lives

of others and exercising their fundamental right to vote⸺are relying on absentee voting at an

unprecedented level. The Wisconsin Elections Commission reports that “Wisconsin voters are

[already] requesting absentee ballots at a record pace with concerns about Coronavirus COVID-

19.” 1 As of yesterday, more than 173,000 absentee applications had been received by Wisconsin

municipal clerks, exceeding total requests for three of the last four Spring elections. And it is all

but certain that this number will continue to increase.

        4.       In this unprecedented situation, multiple provisions of law that establish

requirements for registering to vote and absentee voting are now posing direct and severe obstacles

to voting. These provisions are: (1) the current electronic and by-mail registration deadline, Wisc.

Stat. § 6.28(1); (2) requirement that copies of proof of residence accompany electronic and by-



1
 Wisconsin Elections Comm., Absentee Ballot Requests for April 7 Already Exceed Last Three
Spring Election Absentee Number Due to COVID-19, March 17, 2020,
https://elections.wi.gov/node/6731.

    PLAINTIFFS’ COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 2
       Case: 3:20-cv-00249-wmc Document #: 1 Filed: 03/18/20 Page 3 of 16



mail voter registration, id. § 6.34; (3) requirement that copies or scans of photo identification

accompany absentee ballot applications, id. § 6.86; and (4) the requirement that polling places

receive absentee ballots by 8:00 p.m. on election day to be counted (“Election Day Receipt

Deadline”), id. § 6.87 (collectively, the “Challenged Provisions”).

       5.      Each of these provisions, on its own, poses significant risks to voters seeking to

exercise their right to vote in the upcoming April 7, 2020 election (or any election that occurs

while this crisis continues); collectively, these provisions will ensure that many Wisconsin citizens

will be unable to vote or will have their ballots discarded. Based on information and belief, without

emergency intervention from this Court, thousands of Wisconsin voters will be disenfranchised.

       6.      Under Wis. Stat. § 6.28(1), electronic and by mail voter registration is scheduled to

end today, March 18, 2020. Historically, Wisconsin voters have registered to vote in person in

large numbers, relying heavily on same day registration⸺i.e., registering during in-person

absentee voting or on election day. As a result, thousands of Wisconsin voters typically do not

register before election day. That is the case again this year, as many Wisconsin citizens have not

yet registered for the April 7, 2020 presidential primary election since they anticipated being able

to register on election day. Because of the effects of COVID-19 on the ability of voters to register

and vote in person, combined with today’s deadlines to request absentee ballots, thousands of

potential voters who reasonably anticipated registering in person on election day will be without

an option after today. Absent intervention by the Court, the electronic and by-mail registration

deadline of today will pass, and the safety risks of COVID-19 will prevent countless eligible

Wisconsinites from registering and voting altogether.

       7.       Wis. Stat. § 6.34 will have a similar effect. This provision requires new voters to

provide a copy of their proof of residence to register. But as voters are directed by the federal and



    PLAINTIFFS’ COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 3
       Case: 3:20-cv-00249-wmc Document #: 1 Filed: 03/18/20 Page 4 of 16



state government to stay home and as commercial businesses and public buildings continue to

close, many would-be electronic or by-mail registrants are now without access to the scanners and

printers needed to generate copies of the documents required to register to vote. That is because

the scanners and printers are often located at places of work, libraries, and commercial

establishments (e.g., UPS locations) that are now closed or are unsafe to go to. As a result, many

Wisconsin citizens will be unable to obtain the copies they need to complete their voter registration

applications and will be prevented from registering.

       8.      For the same reasons, Wis. Stat. §§ 6.86 and 6.87, requiring a copy of a voter’s

photo identification to accompany a request for an absentee ballot, will render voters unable to

make such a request.

       9.      Finally, even if a voter is able to overcome the obstacles to registering to vote and

requesting an absentee ballot described above, the April 7 election is a mere two-and-a-half weeks

away, and the deadline to request an absentee ballot is even sooner⸺April 2, 2020. This means

that the thousands of voters who are now realizing that they must request an absentee ballot to vote

safely have just a week-and-a half to request a ballot. Municipal clerks will have scant time to

process these requests⸺which are coming in at unprecedented levels and to offices that are likely

to be understaffed as people self-quarantine dur to potential exposure to the virus⸺and to mail

ballots to voters. Voters receiving those ballots will have, at most, mere days to mail them, with a

significant risk that they will not arrive by the Election Day Receipt Deadline imposed by Wis.

Stat. § 8.87(6)⸺and thus, those votes will not be counted. In fact, based on information and belief,

Wisconsin’s mail system has already started to slow because of the effects of the coronavirus. As

a result, it is highly likely that many absentee ballots will arrive after the Election Day Receipt




    PLAINTIFFS’ COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 4
        Case: 3:20-cv-00249-wmc Document #: 1 Filed: 03/18/20 Page 5 of 16



Deadline⸺due to no fault of the voters. These same impediments to voting will continue for any

election that occurs while this crisis persists.

        10.     Accordingly, Plaintiffs file this suit to ensure that Wisconsin voters⸺many of

whom are their members and constituents⸺are able to fully exercise their right to vote in the midst

of this unprecedented crisis. Plaintiffs seek an emergency injunction from this Court, extending

the March 18, 2020 deadline for electronic and by mail voter registration to April 3, the deadline

for in-person registration; suspending the requirements that copies of documents be included with

voter registration and absentee ballot applications; and enjoining the Election Day Receipt

Deadline, while allowing all ballots postmarked on or before election day but received within a

minimum of 10 days thereafter to be counted. 2

                                  JURISDICTION AND VENUE

        11.     Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988 to redress the

deprivation, under color of state law, of a right secured by the United States Constitution.

        12.     This Court has original jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331 and 1343 because the matters in controversy arise under the Constitution and

laws of the United States.

        13.     This Court has personal jurisdiction over the Defendants, the Commissioners of the

Wisconsin Elections Commission, who are sued in their official capacities only.

        14.     Venue is proper in the U.S. District Court in the Western District of Wisconsin

pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events that gave rise to

Plaintiffs’ claims occurred there.



2
 The term “postmark” is used to reference any type of marking applied by the USPS including bar
codes or other tracking marks indicating that a ballot was mailed on or before election day. If there
is no postmark on the ballot, it should be presumed to have been mailed by Election Day.

    PLAINTIFFS’ COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 5
        Case: 3:20-cv-00249-wmc Document #: 1 Filed: 03/18/20 Page 6 of 16



       15.     This Court has the authority to enter a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.

                                              PARTIES

       16.     Plaintiff the Democratic National Committee (“DNC”) is a national committee, as

that term is defined by and used in 52 U.S.C. § 30101, dedicated to electing local, state, and

national candidates of the Democratic Party to public office throughout the United States. In

particular, the DNC is charged with facilitating the Democratic presidential nominating process,

which culminates in the 2020 Convention that will take place in Milwaukee, Wisconsin in July.

The April 7, 2020 presidential primary election is part of the presidential nominating process, and

Democratic voters in that election will make their selections for the Democratic presidential

nominee. Moreover, the DNC has members and constituents across the United States, including

eligible voters in Wisconsin whose rights to vote will be severely burdened and denied outright by

the Challenged Provisions during the current Coronavirus crisis.

       17.      Plaintiff the Democratic Party of Wisconsin is a state committee, as defined by 52

U.S.C. § 30101(15), dedicated to electing candidates of the Democratic Party to public office

throughout the State of Wisconsin. The Democratic Party of Wisconsin has members and

constituents from across Wisconsin, including many voters whose rights to vote will be severely

burdened and denied outright by the Challenged Provisions during the current Coronavirus crisis.

        18.     As part of their missions, both Plaintiffs work to ensure that their members and

constituents are able to effectively exercise their right to vote for their chosen presidential nominee.

Plaintiffs are directly harmed by the Challenged Provisions, which by making it more difficult for

Plaintiffs’ members and constituents to vote, will require Plaintiffs to expend additional resources

to assist their members and constituents to overcome these burdens to exercise their right to vote.




    PLAINTIFFS’ COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 6
        Case: 3:20-cv-00249-wmc Document #: 1 Filed: 03/18/20 Page 7 of 16



These are resources that the Plaintiffs otherwise could spend educating voters about core issues

and preparing for the general election. See, e.g., Crawford v. Marion Cty. Election Bd., 472 F.3d

949, 951 (7th Cir. 2007) (political party had standing because of its diversion of resources “to

getting to the polls those of its supporters who would otherwise be discouraged by the new law

from bothering to vote”), aff’d, 553 U.S. 181, 189 n.7 (2008); One Wisconsin Institute v. Thomsen,

198 F. Supp. 3d 896, 908-10 (W.D. Wis. 2016).

        19.    Defendants Marge Bostelmann, Julie M. Glancey, Ann S. Jacobs, Dean Knudson,

Robert F. Spindell, Jr., and Mark L. Thomsen are the six Commissioners of the Wisconsin

Elections Commission and are named as Defendants in their official capacities. Together, they

comprise the Wisconsin Elections Commission, the body that administers and enforces

Wisconsin’s election laws, including Wis. Stats. §§ 6.28(1), 6.34, 6.86, and 6.87. See Wis. Stat. §

5.05. Defendants have acted under color of state law at all times relevant to this action.

                             STATEMENT OF FACTS AND LAW

 A.     Wisconsin Registration and Absentee Laws

        20.    Wisconsin law provides that registration by mail and electronic registration closes

on the third Wednesday preceding an election. Wis. Stat. § 6.28 (1)(a). Thus, for the April 7, 2020

primary election, to use these forms of registration voters must register by today, March 18, 2020.

        21.    Individuals registering by mail or electronically must provide a copy of an

“identifying document that establishes proof of residence.” Wis. Stat. § 6.34(2). The only

exception to this rule is for individuals registering electronically who do not have to provide such

documentation if they provide “the number of a current and valid operator’s license [or]

identification card.” Id. (2m).




      PLAINTIFFS’ COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 7
          Case: 3:20-cv-00249-wmc Document #: 1 Filed: 03/18/20 Page 8 of 16



          22.   Typically, individuals wishing to register after the mail and electronic registration

deadline can only do so by registering in-person when they apply for an in-person absentee ballot

or on Election Day at a polling place. Id.

          23.   And, historically, Wisconsin voters rely heavily on same day registration. Since

2008, between 10 to 15% of all registrations have taken place on election day. 3

          24.   Wisconsin also provides a process for absentee voting for all registered absentee

voters, allowing them to request an absentee ballot by mail, in person at the municipal clerk’s

office, by signing a statement and requesting to receive an absentee ballot, via an agent, special

voting deputy, or by e-mail or fax. Wis. Stat. § 6.86(1)(a).

          25.   All voters are required to present a copy of their proof of identification with their

absentee application. Id. (1)(ac).

          26.   Once a voter has received and completed their ballot, he or she must return it so

that “it is delivered to the polling place no later than 8 p.m. on election day.” Wis. Stat. § 6.87(6).

B.        Coronavirus and the April 7, 2020 Election

          27.   Over the course of the last few weeks, and with dramatically increased intensity

over just the last week, COVID-19 has been spreading throughout the United States, infecting

thousands of citizens in communities across the nation, including in Wisconsin. Each day more

Wisconsinites are infected and, as more is learned about the virus and its potential reach, citizens

and state and local governments are forced to take increasingly unprecedented steps to ensure their

safety.




3
      Wisconsin       Elections     Commission,        Elections      and      Voting    Statistics,
https://elections.wi.gov/elections-voting/statistics?q=elections-voting/statistics&page=2      (last
visited, March 18, 2020).

     PLAINTIFFS’ COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 8
        Case: 3:20-cv-00249-wmc Document #: 1 Filed: 03/18/20 Page 9 of 16



       28.      Indeed, just yesterday, Governor Evers ordered a statewide ban on gatherings of

more than 10 people. Public and private schools have been closed indefinitely. And bars,

restaurants, and other commercial centers are closing.

       29.      Wisconsinites are now forced to socially distance themselves to try to slow the

spread of the disease in a communal effort to save their friends, neighbors, and families, with no

end in sight.

       30.      As a result, many Wisconsin citizens are also unable or unwilling to risk their safety

and the safety of others by waiting in line to register to vote and cast their vote on election day, or

to leave their homes to obtain documents and to copy documents that are required under Wisconsin

law to register to vote and to obtain an absentee ballot.

       31.      Moreover, Wisconsin citizens who are infected cannot leave their homes, even if

they are otherwise willing to venture out to exercise their right to vote.

       32.      Thus, it is not surprising that Wisconsinites are relying on absentee voting at an

unprecedented level. The Wisconsin Elections Commission reports that “Wisconsin voters are

[already] requesting absentee ballots at a record pace with concerns about Coronavirus COVID-

19.” 4 As of yesterday, more than 173,00 absentee applications had been received by Wisconsin

municipal clerks, exceeding total requests for three of the last four Spring elections. And it is all

but certain that this number will continue to increase.

       33.      In this unprecedented situation, the regulatory scheme described above has become

hostile to voting rights and, as a direct result, thousands of Wisconsin voters are likely to be

disenfranchised.



4
 Wisconsin Elections Comm., Absentee Ballot Requests for April 7 Already Exceed Last Three
Spring Election Absentee Number Due to COVID-19, March 17, 2020,
https://elections.wi.gov/node/6731.

    PLAINTIFFS’ COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 9
       Case: 3:20-cv-00249-wmc Document #: 1 Filed: 03/18/20 Page 10 of 16



       34.     For example, as discussed, thousands of Wisconsin voters typically register in

person, relying on same day registration to register and vote. As a result, thousands of Wisconsin

voters typically do not register before election day. This year is no different. Many Wisconsin

citizens have not yet registered for the April 7, 2020 presidential primary election since they

anticipated being able to register on election day. Because of the effects of the Coronavirus on the

ability of voters to register and vote in person, these voters will now be without any registration

option after today.

       35.      Similarly, Wisconsin’s requirements that voters provide a copy of their proof of

residence to register also burden voters during the current crisis. The scanners and printers that

many would-be electronic or by-mail registrants and absentee voters would typically use are often

located at places of work, libraries, and commercial establishments (e.g., UPS locations) that are

now closed or unsafe to go to. As a result, many Wisconsin citizens will be unable to obtain the

copies they need to complete their voter registration applications and will be prevented from

registering.

       36.     The same burdens face voters attempting to comply with Wisconsin’s requirement

that they must provide a copy or scan of their voter ID when applying for an absentee ballot. As a

result, many voters will be unable to obtain the copies or scans they need to complete their absentee

applications and will be prevented from voting.

       37.     Finally, even if a voter is able to overcome the obstacles to registering and voting

described above, the April 7 election is a mere two-and-a-half weeks away, and the deadline to

request an absentee ballot is even sooner⸺April 2, 2020. This means that the thousands of voters

who are now realizing that they must request an absentee ballot to vote safely have just a week-




  PLAINTIFFS’ COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 10
       Case: 3:20-cv-00249-wmc Document #: 1 Filed: 03/18/20 Page 11 of 16



and-a half to request a ballot. Municipal clerks will have just hours or days to process these requests

and mail ballots.

       38.     Accordingly, voters receiving those ballots will have, at most, mere days to mail

them, with a significant risk that they will not arrive by the Election Day Receipt Deadline imposed

by Wis. Stat. § 8.87(6) and thus will not be counted. Indeed, there is significant risk that municipal

clerks inundated with absentee ballot requests at the April 2 deadline may not even be able to

process all such requests by Election Day, much less mail the ballots with sufficient time for voters

to return them by Election Day.

       39.     In fact, based on information and belief, Wisconsin’s mail system has already

started to slow because of the effects of the Coronavirus. As a result, it is highly likely that many

absentee ballots will arrive after the Election Day Receipt Deadline⸺due to no fault of the voters.

       40.     Each of these provisions, on its own, poses significant risks to voters seeking to

exercise their right to vote in the upcoming April 7, 2020 election; collectively, the existence of

these provisions means that many Wisconsin citizens will be unable to vote or will have their

ballots discarded.

       41.     Without action from this Court, these laws will continue to burden Wisconsin

voters’ right to vote, disenfranching them in the upcoming April 7, 2020, as well as other elections

taking place during the COVID-19 crisis.




  PLAINTIFFS’ COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 11
       Case: 3:20-cv-00249-wmc Document #: 1 Filed: 03/18/20 Page 12 of 16




                                     CLAIMS FOR RELIEF


                                            COUNT I

                           First and Fourteenth Amendments
          U.S. Const. Amend. I and XIV, 42 U.S.C. § 1983, 28 U.S.C. §§ 2201, 2202
                           Undue Burden on the Right to Vote

       42.     Plaintiffs reallege and incorporate by reference all prior paragraphs of this

Complaint and the paragraphs in the counts below as though fully set forth herein.

       43.     Under the Anderson-Burdick balancing test, a court considering a challenge to a

state election law must carefully balance the character and magnitude of injury to the First and

Fourteenth Amendment rights that the plaintiff seeks to vindicate against “‘the precise interests

put forward by the State as justifications for the burden imposed by its rule,’ taking into

consideration ‘the extent to which those interests make it necessary to burden the plaintiff’s

rights.’” See Burdick v. Takushi, 504 U.S. 428, 434 (1992) (quoting Anderson v. Celebrezze, 460

U.S. 780, 789 (1983)).

       44.     Unless Plaintiffs are granted the relief requested herein thousands of Wisconsin

voters’ right to vote, including Plaintiffs’ members and constituents, will be severely burdened (if

not wholly eliminated) in the upcoming April 7, 2020 primary election.

       45.     Because of COVID-19 and the unprecedented social distancing measures that

Wisconsin citizens have to take to slow the spread of the virus and to ensure their safety as well as

the safety of their friends, families, and neighbors, many Wisconsin voters who would have

registered to vote in-person between the March 18, 2020 electronic and by-mail registration cut-

off and/or on Election Day will no long be able to register to vote. Similarly, Wisconsin voters are

less able and, in some cases, wholly unable to copy and scan documents required to complete their




  PLAINTIFFS’ COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 12
       Case: 3:20-cv-00249-wmc Document #: 1 Filed: 03/18/20 Page 13 of 16



electronic and by-mail registration and absentee ballot applications. And, as absentee balloting

becomes the only safe way to vote, Wisconsin voters are at a high risk of not receiving their ballots

with sufficient time to mail it into the municipal clerk’s office so that it is received prior to the

Election Day Receipt Deadline. This too will lead to disenfranchisement.

       46.     The State cannot provide any colorable justification as to why the March 18, 2020

deadline should not be extended and why ballots received after the Election Day Receipt Deadline

should not be counted in light of this unprecedented crisis.

       47.     In short, the challenged laws are not supported by a state interest that is sufficient

to justify the resulting burdens on the right to vote, and thus, these laws violate the First and

Fourteenth Amendments.


                                            COUNT II

                                          Due Process
                           U.S. Const. Amend. XIV, 42 U.S.C. § 1983
                               Denial of Procedural Due Process

       48.     Plaintiffs reallege and incorporate by reference all prior paragraphs of this

Complaint and the paragraphs in the counts below as though fully set forth herein.

       49.     The Due Process Clause of the United States Constitution prohibits the states from

depriving “any person of . . . liberty . . . without due process of law.” U.S. CONST. amend. XIV,

§ 1. Which protections are due in a given case requires a careful analysis of the importance of the

rights and the other interests at stake. See Mathews v. Eldridge, 424 U.S. 319, 334–35 (1976);

Nozzi v. Hous. Auth. of City of L.A., 806 F.3d 1178, 1192 (9th Cir. 2015). Courts must first consider

“the nature of the interest that will be affected” by the government’s action as well as the “degree

of potential deprivation that may be created” by existing procedures. Nozzi, 806 F. 3d at 1192–93.

Second, “courts must consider the ‘fairness and reliability’ of the existing procedures and the



  PLAINTIFFS’ COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 13
       Case: 3:20-cv-00249-wmc Document #: 1 Filed: 03/18/20 Page 14 of 16



‘probable value, if any, of additional procedural safeguards.’” Id. at 1193 (quoting Mathews, 424

U.S. at 343). Finally, courts must consider “the public interest, which ‘includes the administrative

burden and other societal costs that would be associated with’ additional or substitute procedures.

Id. (quoting Mathews, 424 U.S. at 347). Overall, “due process is flexible and calls for such

procedural protections as the particular situation demands.” Mathews, 424 U.S. at 334, (quotation

and citation omitted).

           50.   Wisconsin’s procedures for registering to vote and absentee voting must comport

 with due process. See Raetzel v. Parks/Bellemont Absentee Election Bd., 762 F. Supp. 1354, 1358

 (D. Ariz. 1990). “Such due process is not provided when the election procedures [for voting by

 mail]” do not adequately protect the right to vote or ensure that an “individual is not continually

 and repeatedly denied so fundamental a right.” Id.; see also Saucedo v. Gardner, 335 F. Supp. 3d

 202, 217 (D.N.H. 2018) (“Having induced voters to vote by absentee ballot, the State must

 provide adequate process to ensure that voters’ ballots are fairly considered and, if eligible,

 counted.”).

           51.   “When an election process ‘reache[s] the point of patent and fundamental

 unfairness,’ there is a due process violation.” Fla. State Conference of N.A.A.C.P. v. Browning,

 522 F.3d 1153, 1183 (11th Cir. 2008) (quoting Roe v. Alabama, 43 F.3d 574, 580 (11th Cir.

 1995)).

           52.   Under the current circumstances, there is little question that Wisconsin’s election

 process is fundamentally unfair. The nature of the interest at stake in this case⸺the right to vote

 and to have that vote count⸺is the most precious liberty interest of all because it is preservative

 of all other basic civil and political rights.

           53.   But the challenged laws threaten to deprive Wisconsin voters of this right in the




  PLAINTIFFS’ COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 14
       Case: 3:20-cv-00249-wmc Document #: 1 Filed: 03/18/20 Page 15 of 16



 upcoming election. Given the unprecedented situation at hand, Wisconsin must establish adequate

 procedures to ensure that voters have a reliable, fair, effective and safe method to cast their ballots

 in the April 7, 2020 election. Because the challenged laws are markedly inadequate in all of these

 respects, and substitute procedures are readily available to protect voters’ rights with minimal

 burden to the State, the challenged laws violate Wisconsin voters’ procedural due process rights.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment:

       A.      Declaring that in the context of the current Coronavirus crisis, Wisconsin’s current

electronic and by-mail registration deadline, Wisc. Stat. § 6.28(1); requirements that copies of

proof of residence and voter ID accompany electronic and by-mail voter registration and absentee

applications, id. § 6.34, 6.86, respectively; and the requirement that polling places receive absentee

ballots by 8:00 p.m. on election day to be counted, id. § 6.87, are unconstitutional in violation of

the First and Fourteenth Amendments;

       B.      Ordering Defendants to extend Wisconsin’s electronic and by-mail registration

deadline to the deadline for in-person registration, April 3, 2020;

       C.      Enjoining the enforcement of Wis. Stat. § 6.34’s proof of residency requirement for

voter registrations until the COVID-19 crisis is over;

       D.      Enjoining the enforcement of Wis. Stat. §§ 6.86 - 87’s photo identification

requirements until the COVID-19 crisis is over;

       E.      Enjoining Defendants and their respective agents, officers, employees, and

successors, and all persons acting in concert with each or any of them, from rejecting ballots that

are postmarked on or before Election Day and arrive at the municipal clerk’s office within a

minimum of ten days after Election Day; Ballots that do not have a postmark or other marking




  PLAINTIFFS’ COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 15
      Case: 3:20-cv-00249-wmc Document #: 1 Filed: 03/18/20 Page 16 of 16



from the USPS shall be presumed to have been mailed by Election Day;

       F.      Awarding Plaintiff its costs, expenses, and reasonable attorneys’ fees pursuant to,

inter alia, 42 U.S.C. § 1988 and other applicable laws; and

       G.      Granting such other relief as the Court deems just and proper.




Dated this 18th day of March, 2020.
                                              Respectfully submitted,

                                                /s/ Bruce V. Spiva
                                                Marc E. Elias
                                                John Devaney
                                                Bruce V. Spiva
                                                Amanda R. Callais
                                                Zachary Newkirk*
                                                PERKINS COIE LLP
                                                700 Thirteenth St., N.W., Suite 600
                                                Washington, D.C. 20005-3960
                                                Telephone: (202) 654-6200
                                                Facsimile: (202) 654-9959
                                                melias@perkinscoie.com
                                                acallais@perkinscoie.com
                                                scommand@perkinscoie.com

                                                Charles G. Curtis, Jr.
                                                Sopen B. Shah
                                                PERKINS COIE LLP
                                                33 East Main Street, Suite 201
                                                Madison, Wisconsin 53703-3095
                                                Telephone: (608) 663-7460
                                                Facsimile: (608) 663-7499
                                                CCurtis@perkinscoie.com
                                                SShah@perkinscoie.com

                                               Counsel for the Plaintiffs
                                              *Motions for Admission Forthcoming




  PLAINTIFFS’ COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF - 16
